Citation Nr: 0314246	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  96-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for allergy disorder 
claimed as allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1987 to May 
1995.

The veteran had a hearing in July 1997 with a Veterans Law 
Judge who has retired.  The Board notified him of his right 
to another hearing before the Veterans Law Judge who will 
decide his appeal.  On May 21, 2003, he declined another 
hearing in writing.


REMAND

Prior to final disposition by the Board, additional 
development is needed in this case regarding the issues of 
service connection for allergic rhinitis claimed as hay fever 
or allergies.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination(s):  pulmonary/respiratory 
examination with pulmonary function test 
to diagnose or rule out respiratory 
diseases of allergic etiology.  Send the 
claims folder to the examiners for 
review.

2.  The examiner is to review the claims 
file and the February 14, 2002 
examination report and provide the 
following diagnoses, opinions, and 
clarifications of the prior report:

?	Diagnose current respiratory 
disorders, distinguishing those with 
allergic etiology from those of 
other etiologies, and identify any 
that medical evidence in the claims 
file shows the veteran had before 
his military service.

?	The Board must determine if any 
evidence of a respiratory disorder 
before service is clear and 
unmistakable evidence.  Therefore, 
if the examiner concludes that the 
veteran had one or more respiratory 
disorders before service, he or she 
shall identify the documents that 
inform that opinion or state 
explicitly that the opinion is based 
on history obtained from the 
veteran.

?	If the examiner concludes that any 
respiratory disorder existed before 
service, he or she shall provide an 
opinion whether it is at least as 
likely as not that the underlying 
pathology increased in severity 
during service in a way that 
persisted after service, as 
distinguished from acute allergic 
manifestations that subsided with 
removal of the allergen or flare-ups 
of symptoms that abated to their 
pre-service status after service.  
This must be determined from the 
evidence of severity at enlistment 
and subsequently.

?	If the examiner concludes that a 
respiratory disorder that existed 
before service increased in severity 
during service (as distinguished 
from acute reaction to a seasonal 
allergen or other flare-up of 
symptoms that abated after service), 
he or she shall opine whether the 
increase in severity during service 
was due to the natural progress of 
the disorder.

?	If the examiner concludes that the 
veteran did not have a respiratory 
disorder before his military 
service, he or she shall opine 
whether it is at least as likely as 
not, that any current respiratory 
disorder began in service.

3.  Readjudicate the claims at issue, and 
determine whether the appellant's claim 
may now be allowed.  If none may, provide 
the appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



